In an action to recover damages for medical mal*829practice, the plaintiff appeals from an order of the Supreme Court, Kings County (Rosenberg, J.), dated November 28, 2007, which granted the separate motions of the defendants St. Luke’s Roosevelt Hospital Center, Dan Lazarescu, and New York Medical Group, EC., for summary judgment dismissing the complaint insofar as asserted against each of them.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
In response to the respondents’ respective showings of their entitlement to judgment as a matter of law dismissing the complaint insofar as asserted against each of them, the plaintiff failed to show the existence of a triable issue of fact as to any of the respondents. Accordingly, the Supreme Court properly granted the respondents’ separate motions for summary judgment dismissing the complaint insofar as asserted against each of them (see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324-325 [1986]). Rivera, J.P., Florio, Dickerson and Chambers, JJ., concur.